



EXHIBIT 10.10
ITT Change in Control Severance Pay Plan
and
Summary Plan Description
(amended and restated as of May 16, 2016)


1.    Purpose
The purpose of this ITT Change in Control Severance Pay Plan (“Plan”) is to
assist in occupational transition by providing Severance Benefits, as defined
herein, for U.S. employees of ITT Inc. (“ITT”) and its subsidiary companies that
are wholly owned, directly or indirectly, by ITT (with ITT, collectively or
individually, as the context requires, the “Company”) covered by this Plan whose
employment is terminated under conditions set forth in this Plan. This document
is designed to serve as both the Plan document and the summary plan description
for the Plan. The legal rights and obligations of any person having an interest
in the Plan are determined solely by the provisions of the Plan, as interpreted
by the Plan Administrator (identified below).
The Company has the sole discretion to determine whether an employee may be
considered eligible for benefits under the Plan. Nothing in the Plan will be
construed to give any employee the right to continue in the employment of the
Company. The Plan is unfunded, has no trustee and is administered by the Plan
Administrator. The Plan is intended to be an “employee welfare benefit plan”
within the meaning of Section 3(1) of the Employee Retirement Income Security
Act of 1974, as amended (“ERISA”), 29 U.S.C. §1002(1), and 29 C.F.R.
§2510.3-2(b). Please review the section entitled “Amendment and Termination of
the Plan” regarding the Company’s reservation of rights. To the maximum extent
permitted under Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”), the Plan is intended to be a “separation pay plan” under Section
409A of the Code, in accordance with the final regulations issued thereunder and
related guidance, and shall be maintained, interpreted and administered
accordingly.
GENERAL INFORMATION
1.    Plan Name:                ITT Change in Control Severance Pay Plan
2.    Plan Number:            556
3.    Employer/Plan Sponsor:        ITT Inc.
1133 Westchester Ave.
White Plains, NY 10604
914-641-2000


4.    Employer Identification Number:    81-1197930
5.    Type of Plan:                Welfare Benefit – Severance Pay Plan




--------------------------------------------------------------------------------

2




6.    Plan Administrator:            ITT Benefits Administration Committee
ITT Inc.
1133 Westchester Ave.
White Plains, NY 10604


7. Agent for Service of
Chief Human Resources Officer

Legal Process:
ITT Inc.

1133 Westchester Ave.
White Plains, NY 10604
914-641-2000


Service of legal process may also be made on the Plan Administrator


8. Sources of Contributions:
The Plan is unfunded and all benefits are paid from the general assets of the
Company.

9. Type of Administration:
The Plan is administered by the Plan Administrator with benefits provided in
accordance with the provisions of the applicable Plan document.

10. Plan Year:
The Plan’s fiscal records are kept on a fiscal year basis ending December 31.

2.    Covered Employees
Covered employees under this Plan (“Employees”) are each person who (a) is a
full-time salaried employee of the Company or a part-time employee of the
Company who is regularly scheduled to work at least twenty (20) hours per week
year-round and (b) is a headquarters employee paid under a United States payroll
of the Company at the time of the Acceleration Event (other than executives
covered by the ITT Senior Executive Change in Control Severance Pay Plan).
However, the following individuals are not Employees covered under this Plan:
i.
any person who provides service as an intern, special project employee or other
temporary or contract employee;

ii.
any person whose terms and conditions of employment are determined through a
collective bargaining agreement, unless the collective bargaining agreement
provides for participation in the Plan;

iii.
any person performing services for the Company pursuant to an arrangement with a
third party leasing organization (regardless of whether such person is a common
law employee of the Company);

iv.
employees who are covered under the ITT Senior Executive Change in Control
Severance Pay Plan;

v.
any individual who is party to, or otherwise covered under, another agreement,
plan, arrangement or program providing severance (other than a broad-based
severance plan such as the ITT Severance Pay Plan); and

vi.
any person whom the Company does not, in its sole discretion, classify initially
as a common law employee (even if such person is subsequently classified as an
employee by a government agency or court).





--------------------------------------------------------------------------------

3




After the occurrence of an Acceleration Event, the terms “ITT”, “ITT Subsidiary”
and “Company” as used herein shall also include, respectively and as the context
requires, any successor company to ITT or any successor company to any ITT
Subsidiary and any affiliate of any such successor company.
3.     Definitions
An “Acceleration Event” shall occur if:
(i)     a report on Schedule 13D shall be filed with the Securities and Exchange
Commission pursuant to Section 13(d) of the Securities Exchange Act of 1934, as
amended (the “Act”), disclosing that any person (within the meaning of Section
13(d) of the Act), other than ITT or a subsidiary of ITT or any employee benefit
plan sponsored by ITT or a subsidiary of ITT, is the beneficial owner directly
or indirectly of twenty percent (20%) or more of the outstanding Common Stock $1
par value, of ITT (the “Stock”);
(ii)     any person (within the meaning of Section 13(d) of the Act), other than
ITT or a subsidiary of ITT, or any employee benefit plan sponsored by ITT or a
subsidiary of ITT, shall purchase shares pursuant to a tender offer or exchange
offer to acquire any Stock of ITT (or securities convertible into Stock) for
cash, securities or any other consideration, provided that after consummation of
the offer, the person in question is the beneficial owner (as such term is
defined in Rule 13d-3 under the Act), directly or indirectly, of twenty percent
(20%) or more of the outstanding Stock of ITT (calculated as provided in
paragraph (d) of Rule 13d-3 under the Act in the case of rights to acquire
Stock);
(iii)     the consummation of (A) any consolidation, business combination or
merger involving ITT, other than a consolidation, business combination or merger
involving ITT in which holders of Stock immediately prior to the consolidation,
business combination or merger (x) hold fifty percent (50%) or more of the
combined voting power of ITT (or the corporation resulting from the merger or
consolidation or the parent of such corporation) after the merger and (y) have
the same proportionate ownership of common stock of ITT (or the corporation
resulting from the merger or consolidation or the parent of such corporation),
relative to other holders of Stock immediately prior to the merger, business
combination or consolidation, immediately after the merger as immediately
before, or (B) any sale, lease, exchange or other transfer (in one transaction
or a series of related transactions) of all or substantially all the assets of
ITT;
(iv)     there shall have been a change in a majority of the members of the
Board of Directors of ITT within a 12-month period unless the election or
nomination for election by ITT’s stockholders of each new director during such
12-month period was approved by the vote of two-thirds of the directors then
still in office who (x) were directors at the beginning of such 12-month period
or (y) whose nomination for election or election as directors was recommended or
approved by a majority of the directors who were directors at the beginning of
such 12-month period; or
(v)     any person (within the meaning of Section 13(d) of the Act) (other than
ITT or any subsidiary of ITT or any employee benefit plan (or related trust)
sponsored by ITT or a subsidiary of ITT) becomes the beneficial owner (as such
term is defined in Rule 13d-3 under the Act) of twenty percent (20%) or more of
the Stock.




--------------------------------------------------------------------------------

4




“Cause” shall mean action by the Employee involving willful malfeasance or gross
negligence or the Employee’s failure to act involving material nonfeasance that
would tend to have a materially adverse effect on the Company. No act or
omission on the part of the Employee shall be considered “willful” unless it is
done or omitted in bad faith or without reasonable belief that the action or
omission was in the best interests of the Company.
“Enhanced Severance Period” shall mean the period, expressed in weeks, equal to
the sum of (x) two times the normal severance pay or termination pay period of
weeks for the Employee (the “Normal Severance Period”), determined as if the
Employee were an employee of the same grade, and having the same years of
service, covered by and eligible for the severance pay or termination pay plans
or policies at ITT Headquarters, White Plains, New York, as in effect
immediately preceding an Acceleration Event and (y) four (4) weeks (in lieu of
notice of termination), provided that the Enhanced Severance Period shall not
exceed 108 weeks and shall not be less than the Minimum Severance Period.
“Enhanced Week’s Pay” shall mean the sum of (x) the current annual base salary
rate paid to the Employee at the time of Employee’s termination of employment
and (y) the current target annual bonus or target employee incentive award with
respect to the Employee at the time of Employee’s termination of employment,
divided by 52 weeks. The “base salary rate” for a part-time employee is based on
the employees’ actual rate of pay.
“Good Reason” shall mean:
(i)     without the Employee’s express written consent and excluding for this
purpose an isolated, insubstantial and inadvertent action not taken in bad faith
and which is remedied by the Company or its affiliates within 30 days after
receipt of notice thereof given by the Employee, (A) a reduction in the
Employee’s annual base compensation (whether or not deferred), (B) the
assignment to the Employee of any duties inconsistent in any material respect
with the Employee’s position (including status, offices, titles and reporting
requirements), authority, duties or responsibilities, or (C) any other action by
the Company or its affiliates which results in a material diminution in such
position, authority, duties or responsibilities;
(ii)     without the Employee’s express written consent, the Company’s requiring
the Employee’s work location to be other than within twenty-five (25) miles of
the location where such Employee was principally working immediately prior to
the Acceleration Event; or
(iii)     any failure by the Company to obtain the express written assumption of
this Plan from any successor to the Company; provided that “Good Reason” shall
cease to exist for an event on the 90th day following the later of its
occurrence or the Employee’s knowledge thereof, unless the Employee has given
the Company notice thereof prior to such date.
“Minimum Severance Period” shall mean:
(i)     with respect to Employees with less than twenty (20) years of service
with the Company, twenty-six (26) weeks;
(ii)     with respect to Employees with between twenty (20) and twenty-five (25)
years of service with the Company, 52 weeks;




--------------------------------------------------------------------------------

5




(iii)     with respect to Employees with greater than twenty-five (25) years of
service with the Company but less than or equal to thirty (30) years of service
with the Company, seventy-eight (78) weeks; and
(iv)     with respect to Employees with greater than thirty (30) years of
service with the Company, one hundred and four (104) weeks.
For purposes hereof, “years of service” shall have the same meaning as in the
termination pay plans or policies at ITT Headquarters, White Plains, New York,
as in effect immediately preceding an Acceleration Event and shall be determined
as of the date of the Employee’s termination of employment with the Company.
“Potential Acceleration Event” shall mean any execution of an agreement, the
commencement of a tender offer or any other transaction or event that if
consummated would result in an Acceleration Event.
4.    Severance Benefits Upon Termination of Employment
If an Employee’s employment with the Company is terminated due to a Qualifying
Termination, he or she shall receive the severance benefits set forth in Section
5 hereof (“Severance Benefits”). For purposes hereof, (i) a “Qualifying
Termination” shall mean a termination of an Employee’s employment with the
Company either (x) by the Company without Cause (A) within the two (2) year
period commencing on the date of the occurrence of an Acceleration Event or (B)
prior to the occurrence of an Acceleration Event and either (1) following the
public announcement of the transaction or event which ultimately results in such
Acceleration Event or (2) at the request of a party to, or participant in, the
transaction or event which ultimately results in an Acceleration Event; or (y)
by an Employee for Good Reason within the two (2) year period commencing with
the date of the occurrence of an Acceleration Event and (ii) a determination by
an Employee that he or she has “Good Reason” hereunder shall be final and
binding on the parties hereto unless the Company can establish by a
preponderance of the evidence that “Good Reason” does not exist.
5.    Severance Benefits
Severance Benefits for Employees comprise the following payments and benefits:
•
Accrued Rights. The Employee’s base salary through the date of termination of
employment, any annual bonus earned but unpaid as of the date of termination for
any previously completed fiscal year, reimbursement for any unreimbursed
business expenses properly incurred by the Employee in accordance with Company
policy prior to the date of the Employee’s termination of employment and such
employee benefits, if any, as to which the Employee may be entitled under the
employee benefit plans of the Company, including without limitation, the payment
of any accrued or unused vacation under the Company’s vacation policy.

•
Severance Pay. The number of weeks of the Employee’s Enhanced Severance Period
times the Employee’s Enhanced Week’s Pay, paid in the form described in Section
6 below.

•
Benefits.

▪
COBRA Subsidy. In the absence of any other determination by the Company, if the
Employee is enrolled in one of the Company’s medical and/or dental or vision
plans immediately prior to his or her termination date, the Employee will
receive a COBRA Subsidy if he or she elects COBRA Continuation Coverage under
the plan(s) and signs





--------------------------------------------------------------------------------

6




the Release to receive the severance payments described herein. The COBRA
Subsidy is paid as follows: during the first six months of COBRA Continuation
Coverage, which begins on the first day of the month following the Employee’s
termination date, the Company will pay the portion of the Employee’s COBRA
premium for the medical, dental and/or vision coverage under COBRA, if any, that
exceeds the premium the Employee would have paid for such coverage if his or her
employment had not been terminated.
To receive COBRA Continuation Coverage the Employee must elect the coverage and
pay the required premiums when due. Unless the Company determines otherwise,
COBRA premium payments by employees will be on an after tax basis and will be
billed by a third party administrator. COBRA Continuation Coverage will be
governed by and will terminate in accordance with the provisions of the medical,
dental, Flexible Spending Account, vision and/or employee assistance plan, if
applicable, in which the Employee participates.


▪
Savings Plan Payment. Payment of a lump sum amount (“Savings Plan Lump Sum
Amount”) equal to the number of weeks of the Employee’s Enhanced Severance
Period times the following amount: the highest annual base salary rate
determined above under “Enhanced Week’s Pay”, divided by 52 weeks, times the
highest percentage rate of Company Contributions (not to exceed seven percent
(7%)) with respect to the Employee under the ITT Retirement Savings Plan and/or
the ITT Supplemental Retirement Savings Plan (or corresponding savings plan
arrangements (i) outside the United States or (ii) as may be designated by an
Authorized Officer of Designee) (“Savings Plans”) (including matching
contributions and core contributions) at any time during the three (3) year
period immediately preceding the Employee’s termination of employment or the
three (3) year period immediately preceding the Acceleration Event. This
provision shall apply to any Employee who is a member of any of the Savings
Plans at any time during either such three (3) year period.



▪
Outplacement. Outplacement services for one (1) year.

With respect to the provision of benefits described above during the above
period equal to the Employee’s Enhanced Severance Period, if, for any reason at
any time the Company is unable to treat the Employee as being eligible for
ongoing participation in any Company employee benefit plans in existence
immediately prior to the termination of employment of the Employee, and if, as a
result thereof, the Employee does not receive a benefit or receives a reduced
benefit, the Company shall provide a reasonable financial payment to compensate
the Employee for the loss or reduction of the benefit in a manner consistent
with Section 15 below.
Release Required
Subject to applicable law, in order to receive any Severance Benefits, the
Employee must sign and not revoke a waiver/release (the “Release”), in a form
provided by the Company, of all claims arising out of the Employee’s employment
relationship with the Company and the termination of that relationship. In
addition, if the Employee is an hourly employee with recall rights, the Employee
must agree to waive those rights in order to receive any severance payment
benefits. The Employee must also return all Company property in his or her
possession, including files, manuals, keys, access cards, credit cards and
Company-owned equipment. The Employee may also be required, in the discretion of
the Company, to reaffirm or agree to the Company’s form of confidentiality
agreement or any




--------------------------------------------------------------------------------

7




confidentiality, non-competition or non-disparagement agreements previously
entered into between the Employee and the Company and the Employee may be
required to agree to such additional terms and conditions related to the
termination of his or her employment relationship with the Company that the
Company, in its sole discretion, decides to require as a condition of receiving
severance payments hereunder.
6.    Form of Payment of Severance Pay and Lump Sum Payments
Severance Pay shall be paid in cash, in non-discounted equal periodic
installment payments corresponding to the frequency and duration of the
severance payments that the Employee would have been entitled to receive under
the Normal Severance Period. The Savings Plan Lump Sum Amount shall be paid in
cash within thirty (30) calendar days after the date the employment of the
Employee terminates (subject to the execution of a release, which becomes
irrevocable, as described in Section 5). The timing of payments are subject to
Section 15.
7.    Termination of Employment — Other
The Severance Benefits shall only be payable upon an Employee’s termination of
employment due to a Qualifying Termination; provided, that if, following the
occurrence of an Acceleration Event, an Employee is terminated due to the
Employee’s death or disability (as defined in the long-term disability plan in
which the Employee is entitled to participate (whether or not the Employee
voluntarily participates in such plan)) and, at the time of such termination,
the Employee had grounds to resign with Good Reason, such termination of
employment shall be deemed to be a Qualifying Termination.
8.    Administration of Plan
The ITT Benefits Administrative Committee will be the Plan Administrator and the
named fiduciary of the Plan for purposes of ERISA. The authority and duties of
the Plan Administrator are described in this section and in such charters or
other documents as may be adopted from time to time.
The Plan Administrator will be the sole judge of the application and
interpretation of the Plan, and will have the discretionary authority to
construe the provisions of the Plan, to resolve disputed issues of fact, and to
make determinations regarding eligibility for benefits (other than
determinations under “Eligibility” that are reserved to the Company). The Plan
Administrator shall correct any defect, reconcile any inconsistency, and supply
any omission with respect to the Plan. The decisions of the Plan Administrator
in all matters relating to the Plan that are within the scope of his/her
authority (including, but not limited to, eligibility for benefits, Plan
interpretations, and disputed issues of fact) will be final and binding on all
parties.
9.    Termination or Amendment
ITT reserves the right to amend or terminate the Plan, in whole or in part, at
any time and for any reason. Such action shall be taken by the Board of
Directors of ITT (the “Board”) or the Compensation and Personnel Committee of
the Board (the “Compensation Committee”), or a person or committee delegated by
the Board or Compensation Committee. The authority and duties of the
Compensation Committee are described in such charters or other documents as may
be adopted from time to time.
Notwithstanding the fact that ITT may terminate or amend this Plan (“Plan
Change”) at any time, following the occurrence of (i) an Acceleration Event or
(ii) a Potential Acceleration Event, no Plan Change that would adversely affect
any Employee may be made without the prior written consent of such Employee
affected thereby; provided, however, that clause (ii) above shall cease to apply
if such Potential Acceleration Event does not result in the occurrence of an
Acceleration Event.




--------------------------------------------------------------------------------

8




10.    Offset
Any Severance Benefits provided to an Employee under this Plan shall be offset
in a manner consistent with Section 15 by reducing (x) any Severance Pay
hereunder by any severance pay, salary continuation pay, termination pay or
similar pay or allowance and (y) any other Severance Benefits hereunder by
corresponding employee benefits, or outplacement services, which the Employee
receives or is entitled to receive, (i) pursuant to any other Company policy,
practice program or arrangement, (ii) pursuant to any Company employment
agreement or other agreement with the Company, or (iii) by virtue of any law,
custom or practice excluding, however, any unemployment compensation in the
United States, unless the Employee voluntarily expressly waives (which the
Employee shall have the exclusive right to do) in writing any such respective
entitlement.
Any amounts due under this Plan may be reduced by the Company, in a manner
consistent with Section 15, by any amount that the Employee owes to the Company,
including under the Company’s clawback or recoupment policy, as such policy may
be amended from time to time.
11.    Excise Tax
In the event that it shall be determined that any Payment would constitute an
“excess parachute payment” within the meaning of Section 280G of the Code, then
the aggregate of all Payments shall be reduced so that the Present Value of the
aggregate of all Payments does not exceed the Safe Harbor Amount; provided,
however, that no such reduction shall be effected, if the Net After-tax Benefit
to the Employee of receiving all of the Payments exceeds the Net After-tax
Benefit to the Employee resulting from having such Payments so reduced. In the
event a reduction is required pursuant hereto, the order of reduction shall be
first all cash payments on a pro rata basis, then any equity compensation on a
pro rata basis, and lastly medical and dental coverage.
For purposes of this Section 11, the following terms have the following
meanings:
(i) “Net After-tax Benefit” shall mean the Present Value of a Payment net of all
federal state and local income, employment and excise taxes imposed on Employee
with respect thereto, determined by applying the highest marginal rate(s)
applicable to an individual for Employee’s taxable year in which the Change in
Control occurs.
(ii) “Payment” means any payment or distribution or provision of benefits by the
Company to or for the benefit of Employee, whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise, but determined without regard to any reductions required by this
Section 11.
(iii) “Present Value” shall mean such value determined in accordance with
Section 280G(d)(4) of the Code.
(iv) “Safe Harbor Amount” shall be an amount expressed in Present Value which
maximizes the aggregate Present Value of Payments without causing any Payment to
be subject to excise tax under Section 4999 of the Code or the deduction
limitation of Section 280G of the Code.
All determinations required to be made under this Section 11, including whether
and when a reduction is required and the amount of such reduction and the
assumptions to be utilized in arriving at such determination, shall be made by a
nationally recognized accounting firm mutually agreed to by the Employee and the
Company (the “Accounting Firm”) which shall provide detailed supporting
calculations both to the Company and the Employee within ten (10) business days
of the receipt of notice from the Employee that there has been a Payment, or
such earlier time as is requested by the




--------------------------------------------------------------------------------

9




Company; provided that for purposes of determining the amount of any reduction,
the Employee shall be deemed to pay federal income tax at the highest marginal
rates applicable to individuals in the calendar year in which any such payment
is made.
All fees and expenses of the Accounting Firm shall be borne solely by the
Company. If the Accounting Firm determines that no excise tax is payable by the
Employee, it shall so indicate to the Employee in writing. Any determination by
the Accounting Firm shall be binding upon the Company and the Employee.
12.    Miscellaneous
The Employee shall not be entitled to any notice of termination or pay in lieu
thereof except as included as part of Severance Pay as provided herein.
Severance Benefits under this Plan are paid entirely by the Company from its
general assets.
This Plan is not a contract of employment, does not guarantee the Employee
employment for any specified period and does not limit the right of the Company
to terminate the employment of the Employee at any time.
If an Employee should die while any amount is still payable to the Employee
hereunder had the Employee continued to live, all such amounts shall be paid in
accordance with this Plan to the Employee’s designated heirs or, in the absence
of such designation, to the Employee’s estate.
The numbered section headings contained in this Plan are included solely for
convenience of reference and shall not in any way affect the meaning of any
provision of this Plan.
If, for any reason, any one or more of the provisions or part of a provision
contained in this Plan shall be held to be invalid, illegal or unenforceable in
any respect, such invalidity, illegality or unenforceability shall not affect
any other provision or part of a provision of this Plan not held so invalid,
illegal or unenforceable, and each other provision or part of a provision shall
to the full extent consistent with law remain in full force and effect.
The Plan shall be governed by and construed in accordance with the laws of the
State of New York without regard to the conflicts of law provisions thereof.
The Plan shall be binding on all successors and assigns of ITT and an Employee.
13.    Notices
Any notice and all other communication provided for in this Plan shall be in
writing and shall be deemed to have been duly given when delivered by hand or
overnight courier or three days after it has been mailed by United States
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth below, or to such other address as either party
may have furnished to the other in writing in accordance herewith, except that
notice of change of address shall be effective only upon receipt.
If to the Company:
ITT Inc.
1133 Westchester Avenue
White Plains, New York 10604 Attention: General Counsel






--------------------------------------------------------------------------------

10




If to the Employee: To the most recent address of Employee set forth in the
personnel records of ITT.


14.    Adoption Date
This Plan was initially adopted by ITT Corporation on April 15, 1997. On May 16,
2016, ITT became the successor issuer to ITT Corporation pursuant to Rule
12g-3(a) under the Securities Exchange Act of 1934, as amended, and assumed,
amended and restated this Plan as of such date.
15.    Section 409A
This Plan is intended to comply with Section 409A of the Code and will be
interpreted in a manner intended to comply with Section 409A of the Code.
Notwithstanding anything herein to the contrary, (i) if at the time of the
Employee’s termination of employment with the Company the Employee is a
“specified employee” as defined in Section 409A of the Code (and any related
regulations or other pronouncements thereunder) and the deferral of the
commencement of any payments or benefits otherwise payable hereunder as a result
of such termination of employment is necessary in order to prevent any
accelerated or additional tax under Section 409A of the Code, then the Company
will defer the commencement of the payment of any such payments or benefits
hereunder (without any reduction in such payments or benefits ultimately paid or
provided to the Employee) until the date that is six months following the
Employee’s termination of employment with the Company (or the earliest date as
is permitted under Section 409A of the Code), at which point all payments
deferred pursuant to this Section 15 shall be paid to the Employee in a lump sum
and (ii) if any other payments of money or other benefits due hereunder could
cause the application of an accelerated or additional tax under Section 409A of
the Code, such payments or other benefits shall be deferred if deferral will
make such payment or other benefits compliant under Section 409A of the Code, or
otherwise such payment or other benefits shall be restructured, to the extent
possible, in a manner, determined by the Company, that does not cause such an
accelerated or additional tax. To the extent any reimbursements or in-kind
benefits due under this Plan constitute “deferred compensation” under Section
409A of the Code, any such reimbursements or in-kind benefits shall be paid in a
manner consistent with Treas. Reg. Section 1.409A-3(i)(1)(iv).
Each payment made under this Plan shall be designated as a “separate payment”
within the meaning of Section 409A of the Code. To the extent that any payment
under this Plan is subject to Section 409A of the Code and is deemed to be a
substitution for any payment under another arrangement, the payment shall be
made under this Plan at the same time or under the same schedule as specified
under such other arrangement (as determined under Section 409A of the Code). All
payments to be made upon a termination of employment that constitute deferred
compensation under this Plan may only be made upon a “separation from service”
as defined under Section 409A of the Code. In no event may you, directly or
indirectly, designate the calendar year of payment. Any separation payment that
constitutes deferred compensation under Section 409A of the Code, that is
conditioned upon a release, and that is due during a sixty-day period
immediately following separation from service that spans two calendar years
shall be paid in the second of such calendar years. The Company shall consult
with Employees in good faith regarding the implementation of the provisions of
this section; provided that neither the Company nor any of its employees or
representatives shall have any liability to Employees with respect thereto.




--------------------------------------------------------------------------------

11




16. Claims Procedure
Adverse Benefit Determinations
If you have been determined to be eligible or ineligible to receive benefits
under the Plan, you may contest the determination of eligibility and/or the
administration of the benefits by completing and filing a written claim for
reconsideration with the Plan Administrator. If the Plan Administrator denies a
claim in whole or in part, the Plan Administrator will provide notice to you, in
writing, within ninety (90) days after the claim is filed, unless the Plan
Administrator determines that an extension of time for processing is required.
In the event that the Plan Administrator determines that such an extension is
required, written notice of the extension shall be furnished to you prior to the
termination of the initial ninety-day period. The extension shall not exceed a
period of ninety (90) days from the end of the initial period of time and the
extension notice shall indicate the special circumstances requiring an extension
of time and the date by which the Plan Administrator expects to render the
benefit decision. You may not file a claim for benefits under the Plan more than
one (1) year after the date of your termination of employment with the Company.
The written notice of a denial of a claim shall set forth, in a manner
calculated to be understood by you:
1.
the specific reason or reasons for the denial;

2.
reference to the specific Plan provisions on which the denial is based;

3.
a description of any additional material or information necessary for you to
perfect the claim and an explanation as to why such information is necessary;
and

4.
an explanation of the Plan’s claims procedure and the time limits applicable to
such procedures, including a statement of your right to bring a civil action
under Section 502(a) of ERISA following an adverse benefit determination on
appeal.

Appeal of Adverse Benefit Determinations
You or your duly authorized representative shall have an opportunity to appeal a
claim denial to the Plan Administrator for a full and fair review. You or your
duly authorized representative may:
1.
request a review upon written notice to the Plan Administrator within sixty (60)
days after receipt of a notice of the denial of a claim for benefits;

2.
submit written comments, documents, records, and other information relating to
the claim for benefits; and

3.
examine the Plan and obtain, upon request and without charge, copies of all
documents, records, and other information relevant to your claim for benefits.

The Plan Administrator’s review shall take into account all comments, documents,
records, and other information submitted by you relating to the claim, without
regard to whether such information was submitted or considered by the Plan
Administrator in the initial benefit determination. A determination on the
review by the Plan Administrator will be made not later than sixty (60) days
after receipt of a request for review, unless the Plan Administrator determines
that an extension of time for processing is required. In the event that the Plan
Administrator determines that such an extension is required, written




--------------------------------------------------------------------------------

12




notice of the extension shall be furnished to you prior to the termination of
the initial sixty-day period. The extension shall not exceed a period of sixty
(60) days from the end of the initial period and the extension notice shall
indicate the special circumstances requiring an extension of time and the date
on which the Plan Administrator expects to render the determination on review.
However, if the Plan Administrator holds regularly scheduled meetings at least
quarterly, the Plan Administrator shall instead make a benefit determination no
later than the date of the meeting of the Plan Administrator that immediately
follows the Plan’s receipt of a request for review, unless the request for
review is filed within 30 days preceding the date of such meeting. In such case,
a benefit determination may be made by no later than the date of the second
meeting following the Plan’s receipt of the request for review. If special
circumstances require a further extension of time for processing, a benefit
determination shall be rendered not later than the third meeting following the
plan's receipt of the request for review. If such an extension of time for
review is required because of special circumstances, the Plan Administrator
shall provide the Executive with written notice of the extension, describing the
special circumstances and the date as of which the benefit determination will be
made, prior to the commencement of the extension.
The written determination of the Plan Administrator shall set forth, in a manner
calculated to be understood by you:
1.
the specific reason or reasons for the decision;

2.
reference to the specific Plan provisions on which the decision is based;

3.
your right to receive, upon request and without charge, reasonable access to,
and copies of, all documents, records and other information relevant to the
claim for benefits; and

4.
a statement of your right to bring a civil action under Section 502(a) of ERISA.

No person may bring an action for any alleged wrongful denial of Plan benefits
in a court of law unless the claims procedures set forth above are exhausted and
a final determination is made by the Plan Administrator. If you or any other
interested person challenges a decision of the Plan Administrator, a review by
the court of law will be limited to the facts, evidence and issues presented to
the Plan Administrator during the claims procedure set forth above. Facts and
evidence that become known to you or any other interested person after having
exhausted the claims procedure must be brought to the attention of the Plan
Administrator for reconsideration of the claims determination. Issues not raised
with the Plan Administrator will be deemed waived.
17. Action By The Company
Any action taken by the Company under the Plan shall be taken by ITT.
18. ERISA Rights Statement
As a participant in the Plan, you are entitled to certain rights and protections
under ERISA. ERISA provides that all Plan participants shall be entitled to:
Receive Information about Your Plan and Benefits
•
Examine, without charge, at the Plan Administrator’s office and at other
specified locations such as worksites, all documents governing the Plan,
including insurance contracts and a copy of the latest





--------------------------------------------------------------------------------

13




annual report (Form 5500 Series) filed by the Plan with the U.S. Department of
Labor and available at the Public Disclosure Room of the Employee Benefits
Security Administration.
•
Obtain, upon written request to the Plan Administrator, copies of documents
governing the operation of the Plan, including insurance contracts and copies of
the latest annual report (Form 5500 Series) and an updated summary plan
description. The Plan Administrator may make a reasonable charge for the copies.

Prudent Actions by Plan Fiduciaries
In addition to creating rights for Plan participants, ERISA imposes duties upon
the people who are responsible for the operation of the employee benefit plan.
The people who operate your Plan, called “fiduciaries”, have a duty to do so
prudently and in the interests of you and other Plan participants and
beneficiaries. No one, including your employer or any other person, may fire you
or otherwise discriminate against you in any way to prevent you from obtaining a
welfare benefit or exercising your rights under ERISA.
Enforce Your Rights
If your claim for a benefit is denied or ignored, in whole or in part, you have
a right to know why this was done, to obtain copies of documents relating to the
decision without charge, and to appeal any denial, all within certain time
schedules.
Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request a copy of the plan document or the latest annual report
from the Plan and do not receive them within thirty (30) days, you may file suit
in a federal court. In such a case, the court may require the Plan Administrator
to provide the materials and pay you up to $110 a day until you receive the
materials, unless the materials were not sent because of reasons beyond the
control of the administrator. If you have a claim for benefits which is denied
or ignored, in whole or in part, you may file suit in a state or federal court.
If it should happen that the Plan fiduciaries misuse the Plan’s money or if you
are discriminated against for asserting your rights, you may seek assistance
from the U.S. Department of Labor, or you may file suit in a federal court. The
court will decide who should pay court costs and legal fees. If you are
successful, the court may order the person you have sued to pay these costs and
fees. If you lose, the court may order you to pay these costs and fees, for
example, if it finds your claim is frivolous.
Assistance with Your Questions
If you have any questions about your Plan, or if you need assistance in
obtaining documents from the Plan Administrator, you should contact the Plan
Administrator. If you have any questions about this statement or about your
rights under ERISA, you should contact the nearest office of the Employee
Benefits Security Administration, U.S. Department of Labor, listed in your
telephone directory or the Division of Technical Assistance and Inquiries,
Employee Benefits Security Administration, U.S. Department of Labor, 200
Constitution Avenue NW, Washington, D.C. 20210. You may also obtain certain
publications about your rights and responsibilities under ERISA by calling the
publication hotline of the Employee Benefits Security Administration.




